DETAILED ACTION
Status of Application
Claims 1-6, 9-13, 15-16, and 19-28 have been examined in this application. Claims 1, 12, 16, and 20 are amended. Claims 7, 8, 14, 17, and 18 are cancelled. Claims 21-28 are new. This is a Non-Final Office Action in response to arguments and amendments filed on 2/09/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Response to Arguments
Applicant’s arguments, see 9. 10-12, filed 2/09/2022, with respect to the rejection(s) of claim(s) 1, 12, and 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu (US 2018/0356232 A1). Examiner’s note: the rejection in view of Zhu is also the result of 112(a) rejections and a corresponding 112(b) rejection of the subject matter argued in Applicant’s arguments. The Office does not fully agree with Applicant’s construal of the claim language. For interpretation of the claim language drawn to the fiducial path rejection, see 112(a) and corresponding 112(b) rejections of the claim language drawn to the fiducial path rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The claims recite “…the machine-learned model comprising a segmentation model trained to segment or partition the first sensor data into a plurality of segments to detect a fiducial path depicted in an image….” The claim is rejected as lacking written description for the aforementioned claim limitation. The image segmentation and classification are descripted with reference to the titular model 151, while the fiducial recognition model 155 performs the function of recognizing the fiducial path. See [0058-0061]. In describing the fiducial recognition model 155 and its functions, the specification is silent as to using image segmentation or the image segmentation and classification model 151. They appear to be separate modules performing different functions; therefore, the claimed invention of using image segmentation in order to detect the fiducial path lacks written description. 
Claim(s) 2-6, 9-11, 13, 15, 19-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1, 12, and 16, respectively, and for failing to cure the deficiencies listed above.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claim lacks written description since the specification is silent as to how a buried wire acts as a fiducial as is commonly understood in the art. A fiducial is understood to be a visual marker which can be recognized; however, if wires are buried, it is unclear how any visual system would result in recognizing the fiducial aspect of the path.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejection results in an indefinite rejection. It is unclear how image segmentation is used to recognize a fiducial path since it is not described in the specification and is not common knowledge. Image segmentation and fiducial path recognition are interpreted to be two separate processes. 
Claim(s) 2-6, 9-11, 13, 15, 19-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 12, and 16, respectively, and for failing to cure the deficiencies listed above.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) rejection results in an indefinite rejection. It is unclear how a buried wire can be recognized as a fiducial using a visual system. Any system which has a fiducial visibly installed on the ground of a path reads on the limitation. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 9, 10, 12, 16, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1).
As per Claim 1, Wang et al. discloses  computer-implemented method for repositioning an autonomous light electric vehicle, comprising: 	obtaining, by a computing system comprising one or more computing devices, sensor data from one or more sensors ([0023, 0029, 0030]) located onboard an autonomous light electric vehicle ([0017, 0042]); 	determining, by the computing system, one or more navigational instructions to reposition the autonomous light electric vehicle to a particular location based at least in part on the first sensor data ([0018, 0042]).	Wang et al. does not disclose:	 wherein determining the one or more navigational instructions to reposition the autonomous light electric vehicle to the particular location based at least in part on the first sensor data comprises analyzing the first sensor data with a machine-learned model to determine the particular location, the machine-learned model comprising a segmentation model trained to segment or partition the first sensor data into a plurality of segments (See 112(a) and 112(b) rejections and treatment of “fiducial path” limitations below)	However, Rosas-Maxemin et al. teaches the technique of using a machine learning model which segments an image to determine different objects in the image including a parking space for the purpose of parking a vehicle ([0016, 0052, 0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Rosas-Maxemin et al. with the motivation of improving the system’s ability to identify parking spots.	Wang et al. does not disclose:	detecting a fiducial path depicted in an image, the fiducial path being a predetermined path for the autonomous light electric vehicle to travel.	However, Zhu teaches the aforementioned limitation ([0004, 00049] Fig. 9).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Zhu with the motivation of  improving the navigation of autonomous systems ([0003]).	Wang et al. further discloses: 	causing, by the computing system, the autonomous light electric vehicle to initiate travel based at least in part on the one or more navigational instructions ([0019, 0042]); 	wherein the one or more navigational instructions comprise one or more navigational instructions associated with repositioning the autonomous light electric vehicle to the particular location, the particular location comprising one of a light electric vehicle designated parking location, a light electric vehicle charging station, a light electric vehicle collection point, a light electric vehicle rider location, or a light electric vehicle supply positioning location (The determined target scheduling place happens to satisfy one of the aforementioned examples. E.g. the target scheduling place happens to be a location with a charger would read on “a light electric vehicle charging station”. The recited locations are “intended use” in that they describe the intended destination of a light vehicle but are not determined by the method itself. See also [0034] for “a light electric vehicle charging station”, [0028] for “a light electric vehicle designated parking location”, “a light electric vehicle supply positioning location” and “a light electric vehicle collection point”, [0002, 0017] for “a light electric vehicle rider location”).
As per Claim 2, Wang et al. discloses the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, an authorized section of a travelway in which the autonomous light electric vehicle is permitted to travel based at least in part on the first sensor data (The BRI of the claim is any path which the routine determines because the navigation path permits/authorizes the travel of the electric vehicle to travel along the determined travel way. See also [0027]) and 	wherein the one or more navigational instructions comprises one or more navigational instructions to travel within the authorized section of the travelway (See mapping in independent claim).
As per Claim 4, Wang et al. discloses the computer-implemented method of claim 1, wherein the computing system comprises a computing device located onboard the autonomous light electric vehicle (Control module 26); and 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the computing device located onboard the autonomous light electric vehicle, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the first sensor data ([0033, 0052]; Controlling of movement/Control module 26 occurs on the vehicle. All the modules may be on the same processor; therefore, second determination module 24 may be on the same processor of the control module 26 and, therefore, also on the scooter).

As per Claim 5, Wang et al. discloses the computer-implemented method of claim 1, wherein the computing system comprises a computing device remote from the autonomous light electric vehicle	wherein obtaining, by the computing system, the sensor data from the one or more sensors located onboard the autonomous light electric vehicle comprises obtaining, by the remote computing device, the sensor data from the autonomous light electric vehicle; 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the remote computing device, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data; and 	wherein the computer-implemented method further comprises communicating, by the remote computing device, the one or more navigational instructions to the autonomous light electric vehicle ([0020], Method of Fig. 1 may be performed by the control device which is remote). 
As per Claim 6, Wang et al. discloses he computer-implemented method of claim 1, wherein the computing system comprises a computing device remote from the autonomous light electric vehicle ([0020]); 	wherein obtaining, by the computing system, the first sensor data from the one or more sensors located onboard the autonomous light electric vehicle comprises obtaining, by the computing device remote from the autonomous light electric vehicle, the first sensor data from the autonomous light electric vehicle ([0020]); 	wherein the computer-implemented method further comprises obtaining, by the computing device remote from the autonomous light electric vehicle, a teleoperator input ([0028]); 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the computing device remote from the autonomous light electric vehicle, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the first sensor data and the teleoperator input ([0028]); and 	wherein the computer-implemented method further comprises communicating, by the computing device remote from the autonomous light electric vehicle, the one or more navigational instructions to the autonomous light electric vehicle ([0020, 0032, 0033]).

As per Claim 9, Wang et al. discloses the computer-implemented method of claim 1, further comprising: 	obtaining, by the computing system, additional sensor data from the one or more sensors located onboard the autonomous light electric vehicle; and 	determining, by the computing system, whether the autonomous light electric vehicle has travelled to a particular location based at least in part on the additional sensor data ([0027, 0030-0031] Periodically determining the location of the scooter. Also, correcting location based on photograph).

As per Claim 10, Wang et al. discloses the computer-implemented method of claim 9, wherein, when the autonomous light electric vehicle has not travelled to the particular location, the method further comprises: 	determining, by the computing system, one or more additional navigational instructions based at least in part on the additional sensor data; and 	causing, by the computing system, the autonomous light electric vehicle to initiate travel based at least in part on the one or more additional navigational instructions ([0027, 0030-0031]).

As per Claim 12, Wang et al. discloses  computing system, comprising: 	one or more processors ([0041]); and 	one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations ([0041]), the operations comprising: 	obtaining image data from one or more cameras located onboard an autonomous light electric vehicle ([0027]); 	determining a particular location to reposition the autonomous light electric vehicle based at least in part on the image data ([0027]).	Wang et al. does not disclose:	 determining a particular location to reposition the autonomous light electric vehicle based at least in part on the image data by analyzing the image data with a machine-learned model to determine the particular location, the machine-learned model comprising a segmentation model trained to segment or partition the first sensor data into a plurality of segments (See 112(a) and 112(b) rejections and treatment of “fiducial path” limitations below). 	However, Rosas-Maxemin et al. teaches the technique of using a machine learning model which segments an image to determine different objects in the image including a parking space for the purpose of parking a vehicle ([0016, 0052, 0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Rosas-Maxemin et al. with the motivation of improving the system’s ability to identify parking spots.	Wang et al. does not disclose:	detecting a fiducial path depicted in an image, the fiducial path being a predetermined path for the autonomous light electric vehicle to travel.	However, Zhu teaches the aforementioned limitation ([0004, 00049] Fig. 9).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Zhu with the motivation of  improving the navigation of autonomous systems ([0003]).	Wang et al. further discloses: 	determining one or more navigational instructions for the autonomous light electric vehicle to travel to the particular location along the fiducial path ([0027]); and 	communicating the one or more navigational instructions to the autonomous light electric vehicle ([0027]).
As per Claim 16, Wang et al. discloses an autonomous light electric vehicle comprising: 	one or more sensors ([0023, 0029, 0030]); 	one or more processors ([0007]); and 	one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the one or more processors to perform operations ([0007]), the operations comprising: 	obtaining sensor data from the one or more sensors ([0017, 0042]); 	determining one or more navigational instructions to travel to a particular location based at least in part on the sensor data ([0018, 0042]).	Wang et al. does not disclose:	 determining a particular location to reposition the autonomous light electric vehicle based at least in part on the image data by analyzing the image data, wherein determining the one or more navigational instruction to travel to the particular location based at least in part on the sensor data comprises analyzing the sensor data with a machine-learned model to determine the particular location, the machine-learned model comprising a segmentation model trained to segment or partition the first sensor data into a plurality of segments (See 112(a) and 112(b) rejections and treatment of “fiducial path” limitations below).	However, Rosas-Maxemin et al. teaches the technique of using a machine learning model which segments an image to determine different objects in the image including a parking space for the purpose of parking a vehicle ([0016, 0052, 0085]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Rosas-Maxemin et al. with the motivation of improving the system’s ability to identify parking spots.
	Wang et al. does not disclose:	detecting a fiducial path depicted in an image, the fiducial path being a predetermined path for the autonomous light electric vehicle to travel along.	However, Zhu teaches the aforementioned limitation ([0004, 00049] Fig. 9).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Zhu with the motivation of  improving the navigation of autonomous systems ([0003]).	Wang et al. further discloses:	causing the autonomous light electric vehicle to initiate travel along the fiducial path based at least in part on the one or more navigational instructions ([0019, 0042]);	wherein the particular location comprises a designated light electric vehicle parking location, the light electric vehicle charging station, a light electric vehicle collection point, a light electric vehicle rider location, or a light electric vehicle supply positioning location ([0034] for “a light electric vehicle charging station”, [0028] for “a light electric vehicle designated parking location”, “a light electric vehicle supply positioning location” and “a light electric vehicle collection point”, [0002, 0017] for “a light electric vehicle rider location”. See also combination with Rosas-Maxemin for parking spaces).

As per Claim 19, Wang et al. discloses he autonomous light electric vehicle of claim 16, wherein the autonomous light electric vehicle comprises a bicycle or a scooter (Abstract).
As per Claim 25, Wang et al. does not disclose the computer-implemented method of claim 1, wherein the fiducial path is a magnetic strip along a bike path that is the predetermined path for the autonomous light electric vehicle to travel.  
	However, Zhu teaches the aforementioned limitation ([0004, 00049] Fig. 9); The location of the fiducial path on a bike path is read as intended use).	The motivation to combine Zhu with Wang et al. was provided in the rejection of Claim 1.
As per Claim 26 Wang et al. discloses the computer-implemented method of claim 1, wherein buried wires mark the fiducial path, and the autonomous light electric vehicle is configured to recognize and follow the fiducial path (See 112(a) and 112(b)).  	However, Zhu teaches the aforementioned limitation ([0004, 0049] Fig. 9); The location of the fiducial path on a bike path is read as intended use).	The motivation to combine Zhu with Wang et al. was provided in the rejection of Claim 1.	

Claims 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1) and further in view of Kessens et al. (US 2014/0100768 A1).
As per Claim 3, Wang et al. does not disclose the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, that the autonomous light electric vehicle is in a lying down orientation based at least in part on the first sensor data; and 	in response to determining, by the computing system, that the autonomous light electric vehicle is in the lying down orientation, controlling the autonomous light electric vehicle to an upright orientation.	However, Kessens et al. teaches the aforementioned limitation ([0004, 0030]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Kessens et al. with the motivation of self-righting the vehicle when it tips over ([0007]).
As per Claim 21, Wang et al. does not disclose the autonomous light electric vehicle of claim 16, further comprising: 	a rotating kickstand device configured to help balance the autonomous light electric vehicle in an upright position during an autonomous operation.  	However, Kessens et al. teaches the aforementioned limitation ([0004, 0030]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Kessens et al. with the motivation of self-righting the vehicle when it tips over ([0007]).
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1) and further in view of den Otter (US 2014/0297177 A1).
As per Claim 11, Wang et al. does not disclose the computer-implemented method of claim 1, wherein the one or more navigational instructions comprise one or more dead-reckoning instructions, vector-based instructions, or waypoint-based instructions.	However, den Otter teaches the aforementioned limitation ([0070-0071]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by den Otter with the motivation of improving navigation in areas where GPS signals are difficult to acquire.
As per Claim 15, Wang et al. does not disclose the computing system of claim 12, wherein the navigational instructions comprise one or more dead-reckoning instructions, vector-based instructions, or waypoint-based instructions.	However, den Otter teaches the aforementioned limitation ([0070-0071]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by den Otter with the motivation of improving navigation in areas where GPS signals are difficult to acquire.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1) further in view of Zygmant et al. (US 2014/0236387 A1).
As per Claim 13, Wang et al. does not disclose the computing system of claim 12, wherein determining the particular location to reposition the autonomous light electric vehicle based at least in part on the image data comprises: 	displaying the image data on a display screen associated with a teleoperator; and 	receiving the particular location as an input from the teleoperator.	However, Zygmant et al. teaches the aforementioned limitation ([0006]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Zygmant et al. with the motivation of increase the amount of control options available to a human operator.
Claims 22-24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1) further in view of Oka et al. (US 6,728,629 B2).
As per Claim 22, Wang et al. does not disclose the computer-implemented method of claim 1, further comprising: 	receiving, from a remote computing system, a command to detect the fiducial path in a surrounding environment of the autonomous light electric vehicle, the command comprising data indicative of the fiducial path.  	However, Oka et al. teaches the aforementioned limitation (4:61-5:4).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Oka et al. with the motivation of improving the amount of information the vehicle receives in order to perform control operations with more accuracy.
As per Claim 23, Wang et al. does not disclose the computer-implemented method of claim 22, wherein the data indicative of the fiducial path comprises of a unique identifier associated with the fiducial path.  	However, Oka et al. teaches the aforementioned limitation (4:19).	The motivation to combine Oka et al. with Wang et al. was provided in the rejection of Claim 22.
As per Claim 24, Wang et al. discloses the computer-implemented method of claim 22, wherein the data indicative of the fiducial path comprises of a type of fiducial path.  	However, Oka et al. teaches the aforementioned limitation (4:19).	The motivation to combine Oka et al. with Wang et al. was provided in the rejection of Claim 22.
As per Claim 28, Wang et al. discloses the computer-implemented method of claim 1, further comprising: 	detecting, by the computing system, the fiducial path using radio beacon data.	However, Oka et al.teaches the known technique of using a radio beacon to transmit fiducial information (3:58-4:20). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Oka et al. with the motivation of improving the amount of information the vehicle receives in order to perform control operations with more accuracy.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999) further in view of Zhu (US 2018/0356232 A1) further in view of Hou et al. (US 2020/0180433 A1).
As per Claim 27, Wang et al. does not disclose the computer-implemented method of claim 1, wherein the one or more navigational instructions comprise one or more navigational instructions associated the autonomous light electric vehicle leaving the fiducial path to travel to a charging station.  	However, Hou et al. teaches the aforementioned limitation ([0035-0038]; The claim reads on a navigational instruction that leads to a charging station. The fiducial path aspect of the invention is taught by Zhu).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Hou et al. with the motivation of lowering high maintenance costs ([0039]).
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art Kessens et al. teaches a kickstand device which can automatically right a robot. 
However, Kessen et al. does not teach determining an autonomous light electric vehicle is lying down, and in response to the determining, sending a control signal to a geared down motor, wherein the geared down motor causes the rotating kickstand to rotate about an axis such that the rotating kickstand rotates to an essentially perpendicular orientation with a rider platform of the autonomous light electric vehicle.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619